 328 NLRB No. 981NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Stiteler Builders, Inc. and Bricklayers and AlliedCraftworkers District Council of WV. Case 6ŒCAŒ29905June 17, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on July 7, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on April 19, 1999, against StitelerBuilders, Inc., the Respondent, alleging that it has vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act.  Although properly served copies of the chargeand complaint, the Respondent failed to file an answer.On May 20, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 24,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated May 5, 1999, notified the Respondent that
unless an answer was received by the third business day
following receipt of that letter, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Pennsylvaniacorporation with its principal office and place of businessin Greensburg, Pennsylvania, and an office and place of
business near Bridgeport, West Virginia, at the
Maplewood Retirement jobsite, has been engaged inbusiness as a contractor in the construction industry do-ing commercial construction.  During the 12-month pe-riod ending June 30, 1998, the Respondent, in conduct-ing its business operations, purchased and received at itsGreensburg, Pennsylvania facility goods valued in excess
of $50,000 from points outside the Commonwealth of
Pennsylvania.  During the 12-month period ending June30, 1998, the Respondent in conducting its business op-erations, sold and shipped from its Greensburg, Pennsyl-vania facility goods valued in excess of $50,000 to pointsoutside the Commonwealth of Pennsylvania. During the
12-month period ending June 30, 1998, the Respondent
in conducting its business operations, performed services
valued in excess of $50,000 in States other than the
Commonwealth of Pennsylvania.  We find that the Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning of
Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe Respondent, at its Maplewood Retirement jobsite,about June 22 and 26, 1998, by its job foreman JosephPits, about June 23, 1998, by its president James Stiteler,and about July 10, 1998, by its job foreman James Pits,interrogated its employees about their union member-ship, activities, and sympathies.  About June 22 and July1, 1998, the Respondent, at its Maplewood Retirement
jobsite, by its job foreman Joseph Pits, interfered with its
employees™ Section 7 rights by informing its employees
that the Respondent would not hire employees who sup-ported the Union.Since July 2, 1998, the Respondent has failed and re-fused to hire and to consider for hire the following indi-viduals:  Richard Ashmore, David Ely, Michael Handley,Gary Melloy, and Joseph Melloy.The Respondent engaged in the conduct describedabove because the applicants for employment formed,joined, and assisted the Union and its constituent mem-bers and engaged in concerted activities, and to discour-age employees from engaging in these activities.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed them
by Section 7 of the Act, in violation of Section 8(a)(1) of
the Act.  By refusing to hire and consider for hire the
individuals named above, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (3) of the Act.  The fore-going unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, we shall order it to cease and desistand to take certain affirmative action designed to effectuate
the policies of the Act.  Specifically, having found that the DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Respondent has violated Section 8(a)(3) and (1) by failingand refusing to hire and to consider for hire Richard Ash-more, David Ely, Michael Handley, Gary Melloy, and Jo-seph Melloy, we shall order the Respondent to offer themimmediate employment that they would have had, but forthe unlawful discrimination against them, and to make themwhole for any loss of earnings and other benefits suffered as
a result of the discrimination against them.  Backpay shallbe computed in accordance with F. W. Woolworth Co., 90NLRB 289 (1950), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).  The Re-spondent shall also be required to expunge from its files anyand all references to the unlawful failure and refusal to hire
and to consider for hire these individuals, and to notify them
in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Stiteler Builders, Inc., Greensburg, Penn-sylvania, and Bridgeport, West Virginia, its officers,agents, successors, and assigns, shall1.  Cease and desist from(a)  Interrogating its employees about their unionmembership, activities and sympathies, and interferingwith its employees™ Section 7 rights by informing its
employees that it would not hire employees who sup-ported the Union.(b)  Failing and refusing to hire or to consider for hireindividuals because they formed, joined, or assisted theUnion and its constituent members or engaged in con-certed activities, or to discourage employees from en-gaging in these activities.(c)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Within 14 days from the date of this Order, offerRichard Ashmore, David Ely, Michael Handley, GaryMelloy, and Joseph Melloy immediate employment inthe same positions they would have had, but for its un-lawful discrimination against them, or, if those jobs nolonger exist, to substantially equivalent positions.(b)  Make Richard Ashmore, David Ely, MichaelHandley, Gary Melloy, and Joseph Melloy whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, with interest, in the
manner set forth in the remedy portion of this decision.(c)  Within 14 days from the date of this Order, re-move from its files any and all references to the unlawfulfailure and refusal to hire and to consider for hire these
individuals, and within 3 days thereafter notify them inwriting that this has been done, and that the unlawfulconduct will not be used against them in any way.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e)  Within 14 days after service by the Region, post atits facility in Greensburg, Pennsylvania, and its jobsitenear Bridgeport, West Virginia, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 6,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since June 22, 1998.(f)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  June 17, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ STITELER BUILDERS3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives of theirown choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected con-certed activities.WE WILL NOT interrogate our employees about theirunion membership, activities and sympathies, or interferewith our employees™ Section 7 rights by informing our
employees that we will not hire employees who supportthe Union.WE WILL NOT fail and refuse to hire or to consider forhire individuals because they formed, joined, or assistedthe Union and its constituent members or engaged inconcerted activities, or to discourage employees from
engaging in these activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board™sOrder, offer Richard Ashmore, David Ely, MichaelHandley, Gary Melloy, and Joseph Melloy immediateemployment in the same positions they would have had,but for our unlawful discrimination against them, or, if
those jobs no longer exist, to substantially equivalent
positions.WE WILL make Richard Ashmore, David Ely, MichaelHandley, Gary Melloy, and Joseph Melloy whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, less any net interimearnings, plus interest.WE WILL within 14 days from the date of the Board™sOrder, remove from our files any and all references toour unlawful failure and refusal to hire or to consider for
hire, and within 3 days thereafter notify the foregoing
individuals that this has been done.STITELER BUILDERS, INC.